Curia.

The case made out by the return is not materially different from that presented upon the application for the alternative mandamus. We thought then, and we think still, that the appellants substantially complied with the statute. The acts of receiving the bond, notice and costs, are’ ministerial in their character; and may be performed by agent. In this case the justice appointed his wife to receive them, which was done within the 10 days. The approval of the surety is, to be a sure, a judicial act; but this need not be indorsed within any particular time. The surety was named, and there was an approval in fact, within the 10 days. Let a peremptory mandamus go.
Eule accordingly.